The defendant Nathaniel claims that the deposit was given to him under the description "certain books marked with his name," but the evidence fails to sustain the claim. The clause in which this expression occurs is one by which the testator gave articles of no value except as family remembrances. It calls for books, not one book only; and if it should be held that this is a book, it does not answer the description, for the testator had more than one in mind. The arguments that the testator must have intended to give something of value, and that the *Page 284 
will is to be so construed as to avoid intestacy, have little weight, for by other clauses he gave Nathaniel considerable property, and upon any construction of the will died intestate as to a portion of his estate.
Exception overruled.
YOUNG, J., did not sit: the others concurred.